Citation Nr: 1032375	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-13 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for an upper back 
strain, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
fracture to the right radius and ulna with limitation of motion 
or pronation and supination, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1970 to May 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In a decision dated in March 2009, the Board denied the 
issues set forth on the title page of this decision.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), and in an Order 
dated in January 2010, the Court granted a Joint Motion for 
Partial Remand to the Board (Joint Motion) filed in the case.  
The case was subsequently returned to the Board for further 
appellate review.  


REMAND

A preliminary review of the record upon its return to the Board 
from the Court discloses a need for further development prior to 
further appellate review.   In this regard, the Board finds that 
there is additional evidentiary development that needs to be 
accomplished.  

Upper Back Strain

The Veteran essentially contends that he is entitled to an 
increased disability evaluation for his upper back strain.  In 
addition, the Joint Motion argues that the Veteran may be 
entitled to a separate disability evaluation for a disability of 
the cervical spine, in addition to his current rating for the 
thoracolumbar spine.  

By way of background, the Veteran was originally granted service 
connection for an upper back strain in a December 1974 rating 
decision and a noncompensable disability rating was assigned.  
This decision relied in part on a September 1974 VA examination 
in which the Veteran was noted to have injured his thoracic spine 
during service.  The Veteran filed a claim for an increased 
disability rating in May 2001, and his disability rating was 
increased to 30 percent in a December 2001 rating decision.  The 
Veteran filed another claim for an increased rating in February 
2005, which was denied by the RO in an August 2005 rating 
decision.  The Veteran appealed this decision to the Board in 
April 2006.  The Board increased the Veteran's disability rating 
to 40 percent in a March 2009 decision.  However, this decision 
was returned to the Board for consideration of whether the 
Veteran had a separate disability of the cervical spine, in 
addition to his thoracolumbar disability.  

Having reviewed the evidence of record, the Board finds that 
further examination is necessary to answer the above question.  
According to an August 2001 VA examination, the Veteran had 
limitation of motion of the cervical and thoracolumbar spines.  
Magnetic resonance imaging (MRI) revealed mild bulging of the C4-
5 disc with some bulging of the L3-4 and L4-5 discs.  A diagnosis 
of upper back strain was assigned.  A March 2005 X-ray of the 
cervical spine revealed hypertrophic degenerative joint disease 
changes of the apophyseal joint between C7 and T1.  There was no 
compression and the disks were maintained.  

The Veteran was afforded an additional VA examination of the 
spine in April 2005.  Examination revealed limitation of motion 
of the cervical spine, and the examiner diagnosed the Veteran 
with chronic spine pain with minimal findings by X-ray and MRI.  
The examiner concluded that the Veteran's symptomatology was due 
to osteoporosis, which is not a service-connected disability.  
The Veteran was most recently afforded a VA examination of the 
spine in July 2006.  It was noted that the Veteran's main 
complaint was pain in the upper thoracic spine, but there was 
also slight midline tenderness from the occiput down to C7, with 
worsening pain starting at C7.  However, no specific diagnosis of 
a cervical spine disability was noted.  

Having considered all of the above evidence, the Board concludes 
that the Veteran should be afforded a VA examination to determine 
whether he has a separate and distinct disability of the cervical 
spine that is related to service, or that is secondary to his 
service-connected thoracic spine disability.  The record contains 
conflicting evidence, with radiographic evidence in August 2001 
and March 2005 suggesting degenerative changes of the cervical 
spine.  However, the April 2005 VA examiner indicated that there 
were minimal findings by X-ray and MRI, and instead concluded 
that the Veteran's symptomatology was due to osteoporosis - a 
nonservice-connected disability.  Therefore, further examination 
is needed.  

Furthermore, the most recent VA treatment record in the claims 
file is from October 2008.  The Veteran testified during his 
October 2008 hearing that he received treatment for his back with 
VA every 6 months.  As such, VA treatment records prepared since 
October 2008 should be obtained and incorporated into the 
Veteran's claims file.  

Fracture of the Right Radius and Ulna

The Veteran essentially contends that he is entitled to a 
disability rating in excess of 20 percent for the residuals of a 
fracture of the right ulna and radius.  Specifically, the Veteran 
contends that he is entitled to an increased disability rating 
for loss of pronation of the right forearm beyond the middle of 
motion arc, and the Joint Motion argues that the Veteran may be 
entitled to a separate evaluation for a neurological dysfunction 
of the right upper extremity.  The Board finds that additional 
evidentiary development is needed before appellate review may 
proceed on this claim.  

Historically, the Veteran was originally granted service 
connection for this disability in a December 1974 rating decision 
and a disability rating of 20 percent was assigned.  The Veteran 
filed a claim for an increased disability rating in May 2001, 
which was denied in a December 2001 rating decision.  The Veteran 
filed another claim for an increased disability evaluation in 
February 2005, which was again denied in an August 2005 rating 
decision.  The Veteran appealed this denial to the BVA and the 
Board denied the Veteran's claim in March 2009.  This denial was 
returned to the Board by the Court's January 2010 Order for 
further consideration of limitation of motion and neurological 
deficit.  

The Veteran was last afforded a VA examination of the right upper 
extremity in August 2007.  During this examination, the Veteran 
complained of decreased pinprick on the entire right forearm.  
However, formal neurological testing was not performed as part of 
this examination.  Range of motion testing was also performed 
during this examination, revealing dorsiflexion of the wrist to 
20 degrees, pronation to 10 degrees, and no volar flexion.  Range 
of motion of the elbow was from 0 degrees extension to 130 
degrees of flexion.  It is not entirely clear from these 
measurements whether pronation is so limited that all motion is 
lost beyond the middle of the arc.  Therefore, the Veteran should 
be afforded a new VA examination of the right upper extremity to 
address these matters.  

In addition, as noted in the previous section, VA treatment 
records since October 2008 should be obtained and incorporated 
into the evidence of record.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claim file copies of VA treatment 
records pertaining to the Veteran dated 
since October 2008.  

2.  The Veteran should be afforded an 
examination of his spine to determine the 
nature and etiology of any cervical spine 
disorder and the severity and manifestation 
of the service connected upper back strain.  
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records, and to report complaints and 
clinical findings in detail.  The examiner 
is further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of motion of the 
upper back, and, if possible, express this 
in terms of additional degrees of 
limitation of motion of the upper back 
during the flare-ups.

The examiner is also requested to address 
the following:

i. Does the Veteran have a 
disorder of the cervical spine, 
in addition to his upper back 
strain involving the thoracic 
spine?  If the Veteran is found 
to have a cervical spine 
disorder, the examiner should 
offer an opinion as to whether it 
is at least as likely as not that 
this disability is related to 
service, to include the Veteran's 
1973 thoracic spine injury.  

ii. If the examiner concludes 
that the Veteran has a cervical 
spine disorder that was not 
related to service, an opinion 
should be offered as to whether 
it is at least as likely as not 
that this disability is due to, 
or aggravated by, the Veteran's 
service-connected upper back 
strain.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the examiner determines that the 
aggravation occurred, to the extent that is 
possible, he or she should provide the 
approximate degree of severity of the 
aggravated disability (the baseline level 
of functional impairment) before the onset 
of aggravation (e.g., slight then, moderate 
now).

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

3.  The Veteran should be afforded an 
examination to determine the severity and 
manifestation of the residual of the 
fracture of the right radius and ulna.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished, and complaints and 
clinical findings should be reported in 
detail.   

The examiner is requested to review all 
pertinent records associated with the 
claims file and following this review and 
the examination address the following: 

i.  The examiner is requested to 
determine the range of motion of 
the Veteran's right upper 
extremity, including supination 
and pronation of the forearm.  
The examiner is asked to indicate 
whether the Veteran has limited 
pronation to such a degree that 
he has lost motion beyond the 
middle of the arc.  The examiner 
is further requested to comment 
on the presence or absence of 
flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion 
and pain with use, and attempt to 
offer an opinion as to whether 
these factors produce any 
additional limitation of motion, 
and, if possible, express this in 
terms of additional degrees of 
limitation of motion during the 
flare-ups.

ii.  The examiner is asked to 
determine whether the Veteran has 
any neurological disorder 
associated with his service-
connected fracture to the right 
radius and ulna.  Any 
neurological disorder found to be 
related to the service connected 
disability should be identified 
by the nerve involved and an 
opinion expressed as to whether 
it produces mild, moderate or 
severe incomplete paralysis of 
the affected nerve.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


